 



Exhibit 10.1
SECOND AMENDMENT
TO
PART-TIME EMPLOYMENT AND CONSULTING AGREEMENT
     This Second Amendment to Part-Time Employment and Consulting Agreement
(hereinafter the “AMENDMENT”) is made this 12th day of December, 2006, by and
between Croghan Bancshares, Inc., an Ohio corporation (hereinafter “CROGHAN”),
and Allan E. Mehlow (hereinafter “MEHLOW”);
WITNESSETH
     WHEREAS, CROGHAN and MEHLOW are parties to that certain Part-Time
Employment and Consulting Agreement dated February 17, 2006, as amended by that
certain First Amendment to Part-Time Employment and Consulting Agreement dated
May 10, 2006 (hereinafter the “AGREEMENT”), pursuant to which MEHLOW serves as a
part-time consultant to CROGHAN;
     WHEREAS, the AGREEMENT provides that the consulting arrangement set forth
therein shall terminate on December 31, 2006 unless the parties mutually agree
to an extension; and
     WHEREAS, the parties desire to extend the consulting arrangement set forth
in the Agreement under the terms and conditions set forth herein;
     NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements herein contained, CROGHAN and MEHLOW, intending to be
legally bound, hereby agree as follows:
     1. Pursuant to Section 2 of the AGREEMENT, CROGHAN and MEHLOW hereby agree
to extend the consulting arrangement set forth therein until March 31, 2007.
Such consulting arrangement shall terminate on March 31, 2007, unless CROGHAN
and MEHLOW mutually agree to extend the consulting arrangement beyond such date.
     2. Except as expressly set forth herein and amended hereby, the terms and
provisions of the AGREEMENT shall remain in full force and effect.
     3. This AMENDMENT may be executed in counterparts, each of which shall be
deemed to be a duplicate original, but all of which taken together shall be one
and the same instrument.
     4. This AMENDMENT shall be governed by and construed in accordance with the
laws of the State of Ohio.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties or authorized representatives of the
parties have executed this First Amendment as of the date first above written.

              /s/ Allan E. Mehlow
          Allan E. Mehlow


    CROGHAN BANCSHARES, INC.


 
  By:   /s/ Steven C. Futrell

 
Steven C. Futrell
President and CEO

-2-